— Final order reducing assessment on relator’s real property at 1141 Broadway unanimously affirmed, with ten dollars costs and disbursements to the respondents. Final orders reducing assessments on relator’s real property at 1961 Broadway and 16 Bast 54th Street unanimously modified so as to provide for the fixing of the assessed valuations of the properties as follows:

Property Land Building Total

1961 Broadway $370,000 $80,000 $450,000
16 Bast 54th St. 50,000 10,000 60,000
and as so modified, affirmed, each with ten dollars costs and disbursements to the appellants. No opinion. Settle orders on notice. Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.